Citation Nr: 1749661	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  16-07 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral wrist condition (claimed as wrist pain).

2.  Entitlement to service connection for antral gastritis (claimed as stomach gas).

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for an acquired psychiatric condition (previously considered as posttraumatic stress disorder (PTSD), depression and anxiety).

5.  Whether new and material evidence submitted is sufficient reopen a claim of entitlement to service connection for right leg condition. 

6.  Entitlement to service connection for a right leg disorder, now claimed as hyperreflexia of the right leg (claimed as jumpy leg condition and neurobehavioral effect), due to exposure to contaminated water at Camp Lejeune. 


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

P. Mays, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. military from June 1978 to June 1981.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This matter comes before the Board of Veterans' Appeals (Board) from March 2012, August 2012, and November 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office(RO) in Atlanta, Georgia.

The Veteran submitted additional evidence in March 2017, along with a waiver.  The Board can now review the additional evidence. 

The issues of hyperreflexia of the right leg, and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran was diagnosed with gastritis while in service.

2.  The Veteran has been treated for gastritis on several occasions since service.

3.  The clinical evidence does not demonstrate medical findings that objectively explain the Veteran's subjective complaints of wrist pain, nor do they objectively link these complaints with his military service.

4.  A wrist disability was not manifested during service and is not shown to be related to active service.

5.  The Veteran's service-connected tinnitus  is connected to his depression.

6.  An unappealed August 2011 rating decision denied the claim of entitlement to service connection for a right leg disorder.

7.  The evidence associated with the claims file subsequent to the August 2011 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claims, is neither cumulative or redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right leg disability.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for antral gastritis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for establishing entitlement to service connection for a bilateral wrist disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3.  The criteria for establishing entitlement to service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2017). 

4.  New and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a right leg disability.  38 U.S.C. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Antral Gastritis

The Veteran initially submitted a claim for entitlement to  service connection for a stomach condition/gastritis in June 2010.  His contention was that he developed stomach and gas issues while in service.  He stated that his gas problems during service kept him from working some days.  He said he could not return to work duty after lunch as he had to lay out for two to three hours a day.  (See Veteran's claim for compensation, June 9, 2010).  

A claim for service connection must be supported by evidence demonstrating: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may be awarded where the evidence shows that a Veteran had a chronic condition in service or during an applicable presumptive period and still has the condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.  Certain disabilities are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  If there is no evidence of a chronic condition during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  The continuity of symptomatology language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102  (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996). 

      Current Disability

Following service, the Veteran was diagnosed with antral gastritis in June 2011.  (See report of QTC Medical Services, June 2011).  An upper GI endoscopy from July 2011 revealed localized severe inflammation characterized by erosions and erythema in the gastric antrum and in the periplyoric region of the stomach.  Thus, the Veteran has satisfied the first element of service connection.

      In-Service Occurrence

According to his service treatment records (STRs), his entrance examination dated in April 1968, reports that the Veteran was found clinically normal, free of any gastrointestinal issues.  His STRs showed that while in service, the Veteran was treated for abdominal pain in about April or May 1980.  He was prescribed Mylanta to treat his condition.  He was treated several times for his stomach while in-service, including in July 1980.  The Veteran was diagnosed with gastritis in July 1980.  As such, the Veteran suffered an in-service condition.  Given such, the Veteran has satisfied the second element of service connection.

Nexus

With respect to his claim, the remaining question then, is whether or not there is a nexus between the Veteran's current stomach condition and his military service.  In the instant case a nexus has been shown.  As noted, the Veteran was afforded a VA examination in June 2011.  At that time, the examiner concluded that the Veteran had antral gastritis; however, the examiner indicated that he could not determine whether or not the present gastritis was the same as, or the result of the Veteran's in-service gastritis.  The examiner requested further follow up.  (Report of QTC Medical Services, June 2011).  The Veteran was referred for an endoscopy to the Gastroenterology Endoscopy Center in June 2011.  An Upper GI revealed the noted severe inflammation and related conditions.  The physician concluded that it was less likely than not that the current gastritis was related to service.  He opined that it was likely that a gastritis condition in a 20 year old would have been resolved.  (See VA examination, June 2011).

The Veteran also received an independent medical opinion from a private physician, Dr. Skaggs in March 2017.  In that opinion, the physician noted that the Veteran had been treated for gastritis over the years since service.  The examiner concluded that the Veteran did not just develop these symptoms.  He noted that the Veteran had been taking Mylanta and over the counter medications from the time of service to the present.  The examiner stated that "[s]evere inflammation, erosions and erythema in the gastric antrum and in the periplyoirc region, would have slowly developed over time."  The examiner concluded "[a]fter interviewing the veteran, reviewing the medical records, and [his] medical experience, I believe it is as likely as not that [the Veteran's] upper gastrointestinal disorder began in service and had continued uninterrupted to the present."  (See Dr.'s opinion, March 2017).  

Upon review of the aforementioned, both medical opinions are competent evidence.  The Board therefore finds, that the evidence both for and against the Veteran's claim as to his gastritis condition are in relative equipoise.  Consequently, resolving doubt in the Veteran's favor, the Board finds that the Veteran's gastritis began in service and continued after service.  Service connection is therefore granted for entitlement to service connection for gastritis.  38 C.F.R. § 3.304(f) (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Bilateral Wrist Condition

The Veteran contends that because of his work as a combat engineer handling heavy equipment, his right wrist suffered occasional pain while he worked.  (See Veteran's statement in support of claim, December 2011). 

As was noted previously, a claim for service connection must be supported by evidence demonstrating: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In the present case, the Veteran does not have a current disability with respect to a bilateral wrist condition.  VA progress notes of record since he filed his claim, do not show any past or present treatment or complaints with respect to either of his wrists.  The Veteran was provided a VA fee-basis examination of his wrists in June 2011, and the examiner did not provide a diagnosis as to either wrist.  The examiner noted : 

The right shows no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation or guarding of movement.
The left shows no sign of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation or guarding movement.  Upon examination of the wrist there is no sign of ankylosis.

See Physician's examination, Medhealth Urgent Care, June 2011.  The range of motion reported for each wrist was found to be within normal limits.  Id.  In addition, the examiner concluded that the joint functions were not additionally limited by pain, fatigue, weakness, or lack of endurance after repetitive use.  

The only evidence in favor of the claim, consists of the Veteran's lay opinion.  The Board acknowledges that the Veteran is competent to relate his personal experiences, such as the existence and onset of pain, which is the only assertion made in this case.  However, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Without a pathology to which such symptoms can be attributed, there is no basis upon which to grant service connection.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Ultimately, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  38 U.S.C.A.§ 5107(a) (West 2014).  Thus, for all the foregoing reasons, the claim for service connection for a bilateral wrist condition is not warranted.

Acquired Psychiatric Disorder

The Veteran has asserts that he should be awarded service connection because his depression is secondary to his service-connected tinnitus.  See Brief in Response to 90 Day Letter, dated in March 2017.

Upon review of the record, the Board finds that service connection is warranted on a secondary basis for the Veteran's diagnosed depression.  Secondary service connection will be granted if a disability is proximately due to or the result of a service-connected disease or injury or aggravated by a service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (2017).  The Board is required to consider all theories of entitlement to VA benefits, including via secondary service connection that are either raised by the claimant or reasonably raised by the record.  Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000); Robinson v. Mansfield, 21 Vet. App. 545, 553 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).

Here, the Board finds that the Veteran is currently diagnosed with a depressive disorder.  See February 2016 VA Mental Disorders DBQ.  Thus, he has satisfied the first element of service connection.  Next, the Veteran is currently service connected for tinnitus, and a competent medical opinion reflects that the Veteran's .  depression is caused due to his tinnitus.  The examiner explained that "[t]he [V]eteran's service-connected tinnitus continues to pose a significant functional problem for him and has, more likely than not, resulted in his significant depressive symptoms and his history of alcohol dependence, which latter is now in remission."   

Upon review of the aforementioned, Service connection is granted for entitlement to service connection for depression.  


Right Leg

An August 2011 rating decision denied the Veteran's claim of entitlement to service connection for a right leg disability based on findings that the evidence did not show that the Veteran's right leg condition began in or were caused by active service.   The Veteran did not appeal that decision as to this claim.  Therefore, the August 2011 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017). 

The Board acknowledges that in September 2011, based on an August 2011 rating decision, the RO denied the Veteran's claim for entitlement to service connection for a right leg condition in the November 5, 2014.  However, the Board notes that the RO did not address whether new and material evidence was presented sufficient to reopen the Veteran's claim, in a November 2014 rating decision.  The question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Accordingly, the Board will adjudicate the question of whether new and material evidence has been received.

At the time of the August 2011 VA rating decision, the pertinent evidence consisted of the Veteran's STRs, June 2011 VA examination, which failed to show that the Veteran's right leg disability began in or was caused by active service. 

The pertinent evidence received since August 2011, raises a new theory of entitlement based on exposure to drinking of contamined water at Camp Lejuene, is sufficient to reopen the Veteran's claim, where VA has acknowledged that persons who resided or worked at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987, they were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs).  Notably, the RO has verified the Veteran's service at Camp Lejeune and that we concede exposure to the contaminated water.  This addresses an unestablished fact as it pertains to the in-service element of service connection, which was previously unestablished.  Accordingly, reopening of the claim of entitlement to service connection for a right leg disorder is granted.  Shade v. Shinseki, 24 Vet. App. 110 (2012).


ORDER

Entitlement to service connection for antral gastritis is granted.

Entitlement to service connection for bilateral wrist condition is denied. 

Entitlement to service connection for depression is granted.

New and material evidence has been received and reopening of the claim of entitlement to service connections for a right leg disorder is granted.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

VA's duty to assist under the VCAA includes helping the claimant to obtain service STRs and other pertinent records, as well as providing an examination or obtaining a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The threshold for finding a link between a current disability and service so as to require a medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  

The Veteran should be afforded a VA examination with respect to the following claims:

Hyperreflexia of the Right Leg

In January 2014, the Veteran indicated to the RO that he suffered a neurological disorder as a result of his exposure to contaminated water in Camp Lejeune.  (See Statement to the record dated January, 2014 regarding RO's call to VA).

With respect to persons who resided or worked at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987, VA has acknowledged that they were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs).  See Veterans Benefits Administration (VBA) Fast Letter 11-03, (last updated January 28, 2013).

Fourteen diseases were placed into the category of limited/suggestive evidence of an association: esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myleodisplasic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects.  See VA Adjudication Procedures Manual, M21-1 MR, pt. IV, subpt. II, ch.2 § C.5. 

It is not in dispute that the Veteran was exposed to contaminated drinking water with potential health adverse outcomes while stationed at Camp Lejeune, North Carolina.  (See Statement of the Case (SOC), February 2016, wherein the RO indicated that the Veteran's service at Camp Lejeune had been verified).  

The Veteran's contention is that he suffered from neurobehavioral effects in the nature of a "jumpy leg condition," or hyperreflexia, as a result of his time in Camp Lejeune.  The Veteran was provided a neurology consult in March 2011.  During that consultation he complained that the jerking condition was becoming progressively worse.  He said that he experienced 6 to 8 jerks per day.  The Veteran indicated the condition started 8 or 9 years ago.  He was diagnosed with hyperreflexia in March 2011.  (See VA medical Center, Atlanta treatment records, March 2011).

VA has determined that the manifestation of any of the enumerated diseases in a veteran with verified Camp Lejeune service between 1957 and 1987 is sufficient to request a VA medical examination and an opinion regarding its relationship to Camp Lejeune service.  Id.  VA Adjudication Procedures Manual, M21-1 pt. IV, subpt. II, ch.2 § C.12(f).  The Veteran has not been afforded a VA examination with respect to this condition.  An examination is required therefore, in order to determine whether or not the Veteran has neurobehavioral symptoms that are related to his exposure to contaminants.

Sleep Apnea

With regard to the Veteran's claim for entitlement to service connection for a sleep disorder, to include sleep apnea, remand is required to afford the Veteran a sleep study and VA examination.  The Veteran was scheduled for a sleep study in February 2012; however, clinical progress notes from the examination report indicated that because of incidents and complications there were no results of the sleep study.  A psychological examination from June 2014 noted that the Veteran suffered from chronic sleep impairment along with other disorders.  In a statement in support of claim, the Veteran indicated that his gastritis condition caused him to have complex sleep issues.  (Veteran's statement in support of claim, July 2012).  Thus, a VA examination is required to determine whether or not the Veteran suffers from a sleep disorder, and the etiology of any disorder found.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should afford the Veteran VA examinations as indicated above by the appropriate medical professionals to determine the current nature and etiology of his claimed disabilities.  

2.  The claims file and a copy of this Remand are to be made available to and reviewed by the examiners in connection with the examinations.  The examination reports are to contain a notation that the examiner reviewed the claims file.  The examination is to include a review of the Veteran's history and current complaints, as well as an evaluation of his disorders, and any tests deemed necessary.

With Regard to Right Leg Condition

Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's jumpy leg condition:

	(a) was caused by his military service, or

(b) is related to any incident of service to include exposure to contaminated water during his active duty service at Camp Lejeune, North Carolina. 

The examiner should clarify whether or not the Veteran's leg condition is a neurobehavioral condition, and whether or not such a condition which manifested years 8 or 9 years after service is related to service.

With Regard to Sleep Apnea

Whether it is at least as likely as not (50 percent or greater probability) that the Veteran has sleep apnea, and if so whether or not it was:

	(a) was caused by his military service.

(b) was caused by his service-connected stomach disability.

(c) If the answer is negative, then the examiner must opine as to whether it is at least as likely as not that the Veteran's sleep apnea has been aggravated by his service-connected stomach disability.

A complete rationale must be provided for each opinion. 

3.  The examination report should be reviewed
to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


